Citation Nr: 1509044	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-13 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a back disability to include a conversion or somatic disorder manifested by back symptomatology.  

3.  Entitlement to service connection for peripheral neuropathies of the bilateral lower extremities.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a bilateral shoulder disorder.

6.  Entitlement to service connection for a bilateral hand disorder.

7.  Entitlement to service connection for peripheral neuropathies of the bilateral upper extremities.



REPRESENTATION

Appellant represented by:	William C. Herren, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 through November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which declined to reopen previous claims for service connection for a low back disorder and bipolar disorder and denied original claims for service connection for peripheral neuropathies of the bilateral lower extremities, a neck disorder, bilateral shoulder disorder, bilateral hand disorder, peripheral neuropathies of the lower extremities, and PTSD.  

Following a timely notice of disagreement, a December 2009 statement of the case (SOC) was issued addressing the Veteran's claims for a low back disability and peripheral neuropathy of secondary to a low back disability.  The Veteran perfected a timely appeal by submitting an April 2010 VA Form 9, Appeal to Board of Veterans' Appeals.  

An April 2011 statement of the case addressing the claims for service connection for neck, shoulder, PTSD, peripheral neuropathy of the upper extremity and bipolar disorder was issued.  The Veteran perfected a timely June 2011 VA Form 9, Appeal to Board of Veterans' Appeals addressing the claims for neck, shoulder, hand, and peripheral neuropathy of the upper extremtiites.  Accordingly, these issues are also on appeal.  Significantly, the June 2011 Form 9, did not address the claims for service connection for PTSD or bipolar disorder and the record does not reflect that the Veteran filed a substantive appeal of these issues with 60 days of issuance of the SOC.  Accordingly, those issues are not currently before the Board.  

Testimony was received from the Veteran during an October 2014 Travel Board hearing.  A transcript of this testimony is associated with the claims file.  During this hearing, the Veteran presented alternative theories regarding her claimed back disability to include that her back complaints are manifestations of a conversion disorder or somatic disorder.  Accordingly, the Veteran's claim has been recharcterized to include a conversion or somatic disorder manifested by back symptoms.  

The Board observes that the record indicates that the Veteran has executed several VA Forms 21-22, appointing various representatives to act on her behalf, over the course of this appeal.  Most recently, a VA Form 21-22 appointing William C. Herren to act as the Veteran's representative was received by VA in April 2011.  Indeed, the Veteran was assisted by Mr. Herren during the Travel Board hearing.  The Board recognizes this most recent change in the Veteran's status of representation. 

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The issues of the Veteran's entitlement to service connection for a low back disorder, peripheral neuropathies of the bilateral upper and lower extremities, neck, bilateral shoulders, and bilateral hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision declined to reopen the Veteran's claim for service connection for a low back disorder on the basis that the evidence at that time still did not show the existence of a relationship between the Veteran's current back disorder and her active duty service.

2.  The Veteran sought again to reopen her claim for service connection for a low back disorder in January 2009.
 
3.  The evidence associated with the claims file since the RO's April 1999 rating decision suggests that the Veteran has had ongoing back symptoms dating back to her period of active duty service, thus raises the possibility that her current back disorder is related to injuries sustained during her active duty service, and raises a reasonable possibility of substantiating her claim for service connection for a low back disorder.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's April 1999 rating decision is new and material, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

To the extent that the Board is reopening the claims for service connection for a low back disability and bipolar disorder, further discussion of the VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

I.  Reopening Claim for Service Connection for a Low Back Disorder

By way of history, the Veteran's original claim for service connection for a low back disorder was received by VA in August 1984.  That claim was denied in an October 1984 rating decision on the basis that the evidence available at that time did not show the existence of a current back disability.

The Veteran did not subsequently appeal the August 1984 denial and instead sought to reopen her claim in February 1991.  In an October 1991 rating decision, the RO determined that new and material evidence had not been received and declined to reopen the claim.  The Veteran also did not appeal the adverse October 1991 decision.

In August 1997, the Veteran sought again to reopen her claim for service connection for a low back disorder.  In an April 1999 rating decision, the RO determined that new and material evidence to reopen the claim was received, however, denied service connection on the merits of the evidence after determining that the evidence did not show a relationship between the current back disorder and the Veteran's active duty service.  Once again, the Veteran did not appeal the adverse decision; hence, the April 1999 decision is final.  38 U.S.C.A. § 7105(c).

The most recent and pending request to reopen the Veteran's claim for service connection for a low back disorder was received by VA in January 2009.  In a July 2009 rating decision, the RO apparently determined that new and material evidence was received and reopened the claim, but nonetheless, denied service connection on the merits of the evidence.  The Veteran has perfected a timely appeal of the July 2009 denial.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

The language in the post-VCAA version of 38 C.F.R. § 3.156(a) creates a "low threshold", with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade the Court of Appeals for Veterans Claims (Court) explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 1999 decision, the evidence in the claims file included the Veteran's claims submissions in which she alleged generally that she was entitled to service-connected for a low back disorder.  The record at that time also included service treatment records which showed that the Veteran was treated during service for a lumbosacral strain and medically discharged for a "conversion reaction" and psychophysiological musculo-skeletal disorder", as well as private hospital and VA treatment records which showed ongoing treatment for low back problems and associated neurological manifestations.  Since that time, additional records have been associated with the claims file, including new assertions raised by the Veteran that she has experienced continuous and chronic back symptoms dating back to her in-service injury in 1979; lay statements from her mother, brother, and spouse which attest to ongoing back symptoms dating back to the Veteran's service; additional private and VA treatment records; and reports from VA examinations performed in June 2009 and October 2012.

Assuming credibility for purposes of the issue of whether a claim can be reopened, the Veteran's newly raised assertions that she has had chronic symptoms since service, and the supporting statements received from her family members, appears to raise a question as to whether the Veteran's back problems may be related to the back strain and/or psychophysiological disorder diagnosed during service.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for a low back disorder is reopened.  This claim will next be addressed by the Board in the Remand below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

New and material evidence has been received and the Veteran's previously denied claim for service connection for a low back disorder, to include manifestations of a conversion or somatic disorder, is reopened.



REMAND

As an initial point, the Veteran testified during her Travel Board hearing that she has been receiving social security disability benefits since sometime in 2006 or 2007 due in part to disabilities resulting from her low back disorder.  It is highly likely that records contained in the Social Security Administration (SSA) file will pertain to treatment of the Veteran's low back, associated neurological manifestations, and psychiatric conditions, and thus, may contain information that is relevant to questions concerning the nature and etiology of those conditions.  Accordingly, VA must undertake efforts at this time to obtain the Veteran's social security records.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

As the Board alluded above, the Veteran's service treatment records show that she was treated during service in August 1979 for reportedly sudden onset of low back pain, several hours after attempting to lift a 70 pound weight during training earlier in the day.  On examination, the Veteran was in severe distress and was unable to walk or perform any thoracolumbar motion.  Objective findings were noted, including pain on palpation over the lumbosacral spine and left flank and decreased sensation to pinprick in the left lower extremity.  A lumbosacral strain was diagnosed and the Veteran was placed on in-patient bed rest.  Interestingly, the Veteran was examined orthopedically and psychiatrically during her hospitalization and a revised diagnosis of hysterical neurosis, conversion type, was rendered.  Subsequently, the Veteran was evaluated by the Medical Evaluation Board, which apparently concurred that the Veteran's back injury was characterized by both a psychiatric and physiological component.  The Medical Evaluation Board diagnosed "psychophysiological musculo-skeletal disorder with moderate industrial impairment" and recommended that the Veteran be discharged from service due to disability.

Post-service treatment records show that the Veteran has been treated orthopedically and neurosurgically for multi-level thoracolumbar degeneration and disc bulging.  She underwent lumbar spine fusion surgery in March 2002 and enjoyed initial improvement, but in May 2004, began experiencing recurrence of low back pain with radiation into her lower extremities.  Concurrent to the foregoing physical treatment, the Veteran was also being treated for psychiatric symptoms that were diagnosed alternately as bipolar disorder and depression.  Notably, none of the records pertinent to the aforementioned VA and private treatment offer any opinion as to whether there is any interplay between the Veteran's low back condition and her psychiatric condition, much less, whether either or both are related in any way to the psychophysiological condition that was diagnosed during service.

The Veteran was afforded VA examinations of her back in June 2009 and October 2012.  Although both examinations concurred in the previous diagnoses of failed back syndrome, multi-level arthrodesis, and degenerative disc disease, neither examination addressed the question of whether the diagnosed back disorders were related in any way to the Veteran's in-service psychophysiological condition.  Notably, the Veteran has not received a VA psychiatric examination.  Under the circumstances, the Veteran should be arranged to undergo a new VA spine examination and a VA psychiatric examination to explore the foregoing medical question.  38 C.F.R. § 3.159(c)(4).

Given that the Veteran now claims entitlement to service connection for multiple psychiatric disorders including bipolar disorder and PTSD, and moreover, the record indicates multiple varying psychiatric diagnoses of bipolar disorder and depression, the VA psychiatric examination ordered above should also look to determining the precise nature of the Veteran's psychiatric disorder and provide a psychiatric diagnosis and whether such mental health disabilities were initially manifested by the Veteran's complaints of back pain during service.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claims for service connection of disorders of the neck, shoulders, hands, and upper extremities, the evidence shows that the Veteran has been treated for complaints of neck pain radiating into her upper extremities and shoulder pain.  It is unclear from the Veteran's contentions and hearing testimony as to whether she is asserting that the claimed disabilities in her upper extremities, shoulders, and hands are separate disorders, or, whether she is asserting that they are all neurological manifestations related to her claimed bilateral upper extremity neuropathies.  In that regard, the post-service treatment records do show that radiological studies performed of the Veteran's cervical spine in August 1991 did reveal degeneration at C5-6 with mild compression of the thecal sac.  An October 2014 note from the Veteran's physical therapist at American Home Care expresses that the Veteran has been treated for muscle tightness and spasms in the cervical spine that in turn impaired the Veteran's ability to move and use her right arm.

To date, the Veteran has also not been afforded a VA examination of her cervical spine.  Such an examination should be arranged at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for her claimed disorders since October 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims for service connection for a low back disorder, bipolar disorder, peripheral neuropathies of the upper and lower extremities, neck disorder, bilateral shoulder disorder, bilateral hand disorder, and PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for her to undergo a new VA examination of her low back and claimed peripheral neuropathies of the lower extremities, as well as VA examinations of her claimed conversion or somatic disorder, neck disorder and associated neuropathies of the upper extremities, shoulder, and hands.  The Veteran should be advised that it remains her responsibility to report for any scheduled VA examinations and to cooperate with the development of her claims; failure to report without good cause may result in denial of her claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for her claimed disorders since October 2014.

2.  Obtain the Veteran's social security records and the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of her thoracolumbar spine, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed spine conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was treated on an in-patient basis for a lumbosacral strain during active duty service in August 1979, and also, that she was given a Medical Evaluation Board diagnosis of a "psychophysiological musculo-skeletal disorder with moderate industrial impairment" prior to being separated from service.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed low back disorder, and, an opinion as to the following medical questions:

	(a) is it at least as likely as not (i.e., at least a 50 	percent probability) that the diagnosed low back 	disorder was incurred during her active duty service?

	(b) is it at least as likely as not that the diagnosed low 	back disorder was caused by or resulted from injuries 	or illnesses sustained during her active duty service, to 	include her August 1979 lumbosacral strain?

	(c) do you concur with the Medical Evaluation Board 	that the Veteran's in-service back problems had a 	psychiatric component and warranted a diagnosis of 	"psychophysiological musculo-skeletal disorder with 	moderate industrial 	impairment"?

(d) is it at least as likely as not that the diagnosed low back disorder has a psychiatric component and/or is related in any way to "psychophysiological musculo-skeletal disorder with moderate industrial impairment"?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, hearing testimony, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  The Veteran should be afforded a VA psychiatric examination, to be performed by an appropriate VA examiner, to whether the Veteran has a current conversion or somatic disorder, and, whether any diagnosed disorder is related to the Veteran's active duty service to include her in-service back symptomatology.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was given a Medical Evaluation Board diagnosis of a "psychophysiological musculo-skeletal disorder with moderate industrial impairment" prior to being separated from service.

All tests and studies deemed necessary by the examiner must be performed.  The examiner should provide a multi-axis diagnosis, which includes an Axis I diagnosis (es) of any acquired psychiatric disorders.  For each diagnosed disorder, the examiner should also comment upon whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was sustained during the Veteran's active duty service, or alternatively, resulted from an injury or illness sustained by the Veteran during her active duty service.

Also, based on a review of the claims file, interview of the Veteran, and the clinical findings from the examination, the VA examiner should comment upon the following questions: 

	(a) do you concur with the Medical Evaluation Board 	that the Veteran's in-service back problems had a 	psychiatric component and warranted a diagnosis of 	"psychophysiological musculo-skeletal disorder with 	moderate industrial 	impairment"?

	(b) is it at least as likely as not that the Veteran's 	current low back disorder has a psychiatric component 	and/or is related in any way to her in-service 	"psychophysiological musculo-skeletal disorder with 	moderate industrial impairment"?

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's claims submissions, lay statements, hearing testimony, and other evidence in the claims file.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  The Veteran should also be afforded a VA examination of her cervical spine and upper extremities, to be performed by an appropriate examiner, to determine the nature and etiology of any disorders diagnosed in relation to her claimed disorders of the neck, shoulders, hands, and peripheral neuropathies of the upper extremities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms associated with her claimed disorders.  The examiner should provide a diagnosis with respect to the claimed disorder, and, an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability): 

	(a) incurred during her active duty service, and/or

 	(b) caused by or resulted from injuries or illnesses 	sustained during her active duty service, to include her 	in-service lumbosacral strain in August 1979.

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, hearing testimony, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

6.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

7.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a low back disorder, bipolar disorder, peripheral neuropathies of the upper and lower extremities, neck disorder, bilateral shoulder disorder, bilateral hand disorder, and PTSD should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


